Citation Nr: 1824225	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

5.  Entitlement to service connection for a skin disability other than PFB, to include contact dermatitis.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, adjustment disorder, and anxiety.

ORDER

Service connection for an acquired psychiatric disability, to include PTSD, depressive disorder, adjustment disorder, and anxiety, is denied.

Service connection for pes planus, is denied.


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disability that is etiologically related to an in-service injury, event, or disease.

2.  The Veteran's mild pes planus was noted at entry, did not undergo an increase during active service, and was not otherwise aggravated by an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for pes planus have not been met.  38 U.S.C. §§ 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had honorable active duty from October 1982 to December 1986; however, his second period of duty-from December 1986 to December 1989-was under other than honorable conditions, which barred him from receiving VA monetary benefits for any disability that either began during or was otherwise caused by that later period of service.  See 38 U.S.C. § 101 (2) (2012); 38 C.F.R. 
§ 3.12 (2017).  Thus, the Board will not consider his period of service from December 1986 to December 1989 as a basis for service connection for in-service incurrence or aggravation of his claimed disabilities.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).  However, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a). 

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the disability's severity and, if so, whether it was beyond the natural progression of the disease.  38 C.F.R. § 3.306 (a).  The claimant bears the burden of showing that the preexisting condition worsened in service.  Wagner, supra.  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231 (2011). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A. Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disability that is related to service.  Specifically, he asserts that he has PTSD and anxiety due to experiencing stressful events in service.

Service treatment records are silent as to any complaints, findings, treatment or diagnosis of a psychiatric disability.

Post-service treatment records reflect a January 2014 diagnosis of depressive disorder and an April 2014 diagnosis of adjustment disorder with anxiety during VA treatment.  Post-service treatment records do not reflect a diagnosis of PTSD.

A psychiatric disability was not manifested in service or clinically noted post-service any earlier than the filing of the Veteran's claim in May 2011, and the Board ultimately finds that service connection for an acquired psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.

The Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's honorable period of active service. 

Regarding the Veteran's assertion that he has a psychiatric disability that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific psychiatric disability is not a matter capable of resolution by lay observation.  While a layperson may provide testimony bearing on etiological factors for a disability, what has caused a specific diagnosis of a psychiatric disability is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).

The Board acknowledges that the Veteran has not been afforded VA examination.  However, as discussed above, the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79 (2006), has not been met as there is no evidence that such disability was manifested during the Veteran's honorable period of active service, and there is nothing in the record indicating that such disability may be related to his honorable period of service.  Indeed, the Veteran has provided a detailed a stressor statement regards his second period of service and his allegations of treatment for psychiatric symptoms also relate to this second period of service.  The Veteran has not pointed to any evidence to support an allegation that he suffered from psychiatric symptomatology during his honorable period of service.  Accordingly, the Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C. § 5103A (a)(2) (2012) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

In light of the foregoing, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Pes Planus

The Veteran asserts that he has pes planus that is related to service.  Specifically, the Veteran contends that he had pre-existing pes planus that was aggravated by service.

The Veteran's September 1982 enlistment examination reflects a diagnosis of mild pes planus.  With an explicit finding of mild pes planus upon enlistment, the presumption of soundness does not attach with respect to this disability, and the only benefit that can be awarded for pes planus is service connection on the basis of aggravation of the pre-existing pes planus, by application of 38 U.S.C. § 1153, and 38 C.F.R. § 3.306.

Service treatment records are silent as to any complaints of or treatment for pes planus or any other foot disability.

Post-service, a May 2014 VA treatment record reflects a diagnosis of pes planus.

While there is evidence of a current diagnosis, there is no medical evidence to support a nexus to service (i.e., aggravated beyond the natural progress of that condition) other than the Veteran's bald assertion that his pes planus was aggravated by service.  Specifically, there was no further mention of pes planus during the Veteran's honorable service from October 1982 to December 1986 in the service treatment records, either with respect to an injury, observed pathology, or any symptoms.  

Further, while the Veteran is competent to report symptoms such as pain in his feet, he is not competent to comment on whether it worsened beyond its natural progression during service.  Such a determination is medically complex and requires medical expertise, clinical testing, and training.  Therefore, any statements made by the Veteran regarding any aggravation of his pes planus are not competent medical evidence.  See Jandreau, 492 F.3d 1372, 1377.

The evidence of record shows that the Veteran had pes planus prior to his entry into service, but service treatment records are devoid of any reference to treatment, diagnosis or complaints related to the Veteran's feet in service, or for many years thereafter.  Thus, the Veteran has not met his threshold burden of establishing a worsening of pes planus during service.  As such, the presumption of aggravation is not applicable.

The Board acknowledges that the Veteran has not been afforded a VA examination.  However, as discussed above, the Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection because there is no evidence of a worsening of pes planus in service.  For these reasons, the Board finds that the duty to assist does not require that VA obtain a VA examination regarding this issue.  Accordingly, the Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C. 
§ 5103A (a)(2) (2012); 38 C.F.R. § 3.159 (d).

Accordingly, the Board finds that the claim of entitlement to service connection for pes planus must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

Heart Disability

The Veteran asserts that he has a heart disability that is related to service.  Specifically, the Veteran contends that he had a pre-existing heart condition that was aggravated by service.

Service treatment records (STRs) reflect a September 1982 enlistment examination noting an abnormal clinical evaluation of the heart and a diagnosis of an innocent pulmonic systolic murmur.  With an explicit finding of an innocent pulmonic systolic murmur upon enlistment, the presumption of soundness does not attach with respect to this disability, and the only benefit that can be awarded for a heart condition is service connection on the basis of aggravation of the pre-existing heart condition, by application of 38 U.S.C. § 1153, and 38 C.F.R. § 3.306.

A May 1986 STR reflects complaint of and treatment for sudden onset sharp, stabbing left chest pain lasting more than four minutes.  It was noted that the Veteran had a history of heart murmur prior to joining the military.  The Veteran was assessed as having a possible muscle spasm of the left chest and he wanted to undergo an EKG.  Follow-up indicated no activity at the time and no recurrences.  The Veteran was given reassurance that this brief pain was not indicative of a heart attack.  Post-service treatment records reflect diagnoses of mild to moderate anterior and anteroseptal ischemia, as well as coronary artery disease.

The Veteran has not yet been afforded a VA examination to evaluate whether the Veteran's innocent pulmonic systolic murmur, which was noted on entry and pre-existed service, was aggravated beyond the natural progression of the condition by service.  Therefore, the issue is remanded for a VA examination and opinion on aggravation.

Right Knee Disability

The Veteran asserts that he has a right knee disability that is related to service.  Alternatively, the Veteran contends that he has a right knee disability that is secondary to his service-connected left knee disability.

A December 1985 STR reflects a complaint of right knee pain as a result of playing ball and twisting the knee.  The Veteran reported that the pain was sharp and consistent.  He was assessed as having a right knee strain and recommended limited duty, limited use of the right knee, and no prolonged standing.

A December 2015 VA treatment record reflects a diagnosis of torn medial meniscus and chondromalacia of the patella.  A March 2016 VA treatment record reflects a diagnosis of status post arthroscopic partial medial meniscectomy, debridement of the knee including chondroplasty of medial femoral condyles and removal of multiple cartilaginous loose bodies.

The record does not reflect that the Veteran has ever been afforded a VA examination regarding the etiology of his right knee disability.  The Board finds the low standard in McLendon has been met and a VA examination is warranted to determine whether the Veteran suffers from a current right knee disability that at least as likely as not manifested during, or as a result of active military service or was caused or aggravated by the Veteran's service-connected left knee disability.  See 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

PFB

The Veteran asserts that he has PFB that is related to service.  STRs reflect numerous complaints of and treatment for PFB.

Post-service treatment records are silent as to objective evidence of complaints of or treatment for PFB.  However, the Veteran has asserted that he has continued to have problems with shaving since service.  The Veteran is competent to report such symptoms, which are capable of lay observation.  Thus there is evidence suggesting there may be a current disability.

The record does not reflect that the Veteran has ever been afforded a VA examination regarding the etiology of any PFB disability.  The Board finds the low standard in McLendon has been met and a VA examination is warranted to determine whether the Veteran suffers from a current PFB disability that at least as likely as not manifested during, or as a result of active military service.

Skin Disability (other than PFB)

The Veteran asserts that he has dermatitis that is related to service.  An April 1985 STR reflects a complaint of sore, dry skin after washing dishes.  The Veteran was diagnosed as having contact dermatitis secondary to detergent.

Post-service treatment records are silent as to objective evidence of complaints of or treatment for dermatitis.  However, the Veteran has asserted that he has continued to suffer from dermatitis since service.  The Veteran is competent to attest to symptoms of skin rashes/irritations (although not competent to diagnose the underlying pathology causing rash/irritation symptoms).

The record does not reflect that the Veteran has ever been afforded a VA examination regarding the etiology of any skin disability.  The Board finds the low standard in McLendon has been met and a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any heart disability.

The examiner should opine whether it's at least as likely as not (50 percent or greater probability) the Veteran's pre-existing innocent pulmonic systolic murmur was aggravated during the Veteran's first period of active service (from October 1982 to December 1986) beyond the natural progression of the disorder.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right knee disability.  

The examiner should opine as to the following:

a) Is it at least as likely as not (50 percent or greater probability) that any right knee disability, to include torn medial meniscus and chondromalacia of the patella, had its onset during the Veteran's first period of active service (from October 1982 to December 1986) or is otherwise related to such period of active duty, to include the December 1985 complaint of right knee pain?

b) Is it at least as likely as not (50 percent or greater probability) that any right knee disability was caused or aggravated by the Veteran's service-connected left knee disability?

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of any right knee disability prior to aggravation by the service-connected left knee disability.

4. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any PFB.  

The examiner should opine as to the following:

(a) Does the Veteran currently, or at any time during the course of the appeal, have PFB? 

(b) If the Veteran has had PFB at any time during the appeal period, is it at least as likely as not (50 percent or greater probability) that any current PFB disability is attributable to the Veteran's military service?  In addressing this question, the examiner must comment on the numerous documented complaints of and treatment for PFB during the Veteran's first period of active service from October 1982 to December 1986.

The examiner is advised that the Veteran is competent to report his symptoms and history.  His lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any skin disability (other than PFB).

The examiner should opine as to the following:

(a) Does the Veteran currently, or at any time during the course of the appeal, have a skin disability (other than PFB), to include contact dermatitis? 

(b) If the Veteran has had a skin disability (other than PFB) at any time during the appeal period, is it at least as likely as not (50 percent or greater probability) that any current skin disability (other than PFB), to include contact dermatitis, is attributable to the Veteran's military service?  In addressing this question, the examiner must comment on the April 1985 in-service complaint of and treatment for contact dermatitis.

The examiner is advised that the Veteran is competent to report his symptoms and history.  His lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6. Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Paralyzed Veterans of America
Department of Veterans Affairs


